Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of the Effective Date
between Crossroads Systems Inc., a Delaware corporation (the “Company”), and
Richard K. Coleman, Jr., an individual currently residing at 43 Glenmoor Drive,
Cherry Hills Village, CO 80113 (“Employee”).

 

PART ONE - DEFINITIONS

 

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” shall be deemed to take place if hereafter (i) the Company
is not the surviving entity in any merger, share exchange, or consolidation (or
survives only as a subsidiary of an entity), (ii) the Company sells, leases, or
exchanges, or agrees to sell, lease, or exchange, all or substantially all of
its assets to any other person or entity, (iii) any person or entity, including
a “group” as contemplated by Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company’s voting stock (based upon voting power), or (iv), as a result of or
in connection with a contested election of directors, the persons who were
directors of the Company before such election will cease to constitute a
majority of the Board; provided, however, that a Change of Control will not
include (A) any reorganization, merger, consolidation, sale, lease, exchange, or
similar transaction, which involves solely the Company and one or more entities
wholly-owned, directly or indirectly, by the Company immediately prior to such
event or (B) the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the voting stock
of the Company immediately prior to such transaction or series of transactions
continue to hold 50% or more of the voting stock (based upon voting power) of
(1) any entity that owns, directly or indirectly, the stock of the Company, (2)
any entity with which the Company has merged, or (3) any entity that owns an
entity with which the Company has merged.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations and administrative guidance promulgated thereunder.

 

“Company” means Crossroads Systems Inc., a Delaware corporation and all of its
subsidiaries.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Effective Date” shall mean May 8, 2013.

 

“Employee” means Richard K. Coleman, Jr.

 



 



 

“Employment Period” means the period beginning on the Effective Date and ending
on the last day of the last Term pursuant to Section 4.

 

“Termination for Cause” shall mean the Company’s termination of Employee’s
employment for any of the following reasons: (i) Employee’s commission of any
act of fraud, embezzlement or dishonesty, (ii) Employee’s unauthorized use or
disclosure of any confidential information or trade secrets of the Company,
(iii) any intentional misconduct by Employee, whether by omission or commission,
which has an adverse effect upon the Company’s business or affairs as determined
in the sole discretion of the Company’s Board of Directors, (iv) Employee’s
breach of Employee’s Confidentiality, Proprietary Information and Inventions
Agreement (the “PIIA”) with the Company, or (v) Employee’s continued failure to
perform the major duties, functions and responsibilities of Employee’s position
after written notice from the Company identifying the deficiencies in Employee’s
performance and a reasonable cure period of not less than thirty (30) days.

 

PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

 

The following terms and conditions will govern Employee's employment with the
Company throughout the Employment Period and will also, to the extent expressly
indicated below, remain in effect following Employee's cessation of employment
with the Company.

 

1. Employment and Duties. During the Employment Period, Employee will serve on
an interim basis as the President and Chief Executive Officer of the Company and
will report to the Board. Employee will have such duties and responsibilities as
are commensurate with such position and such other duties and responsibilities
commensurate with such position as are from time to time assigned to Employee by
the Board (or a committee thereof). Employee’s duties and responsibilities will
include without limitation the authority to hire and fire employees. During the
Employment Period, Employee will devote his full business time, energy and skill
to the performance of his duties and responsibilities hereunder, provided the
foregoing will not prevent Employee from (a) serving as a non-executive director
on the board of directors of non-profit organizations and other companies, (b)
participating in charitable, civic, educational, professional, community or
industry affairs or (c) managing his and his family’s personal investments;
provided such activities individually or in the aggregate do not interfere or
conflict with Employee’s duties and responsibilities hereunder, violate
applicable law, or create a potential business or fiduciary conflict. Employee’s
principal place of business will be at the Company’s offices in Austin, Texas,
with Employee working remotely as business permits.

 

2. Terms of Employment. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, upon the terms and conditions
set forth in this Agreement.

 

3. Service as Director. As of the Effective Date, Employee is serving as a
member of the Board. For as long as Employee shall continue to serve as a member
of the Board, he shall stand for re-election to such position at each annual
meeting of the Company’s stockholders. Employee’s failure to be re-elected to
the Board, in and of itself, shall not constitute a termination of this
Agreement, nor shall it entitle Employee to any severance benefits. Pursuant to
the Company’s policies, for the duration of this Agreement, Employee will
fulfill his duties as a director without additional compensation. This Agreement
shall not in any way be construed or interpreted so as to affect adversely or
otherwise impair the right of the Company or the stockholders to remove the
Employee from the Board at any time in accordance with the provisions of
applicable law.

 

- 2 -

 



4. Term. The term of this Agreement shall run for a period of from the Effective
Date through January 31, 2014 (such period, the “Initial Term”), and may be
terminated earlier as contemplated by Section 9A. Thereafter, this Agreement
shall renew for successive one-month terms (each, a “Term”) unless the Board or
Employee provides thirty days’ advance notice of an intent not to renew this
Agreement.

 

5. Compensation; Performance Bonus.

 

A. Employee's base salary will be paid at the rate of $22,916.67 monthly
($275,000 annualized) for the Initial Term and for any subsequent Term under
Section 4. Employee's base salary may be increased by the Compensation Committee
and/or Board in their sole discretion, but shall not be decreased without
Employee’s consent.

 

B. Employee's base salary will be paid at periodic intervals in accordance with
the Company's normal payroll practices for salaried employees.

 

C. Employee will be eligible for a quarterly performance bonus at the end of
each fiscal quarter during the Initial Term and each subsequent Term, under
Section 4, with a target value of $50,000.00 per fiscal quarter, a maximum of
$75,000.00 per fiscal quarter and a minimum of $25,000.00 per fiscal quarter,
which bonus is to be based upon satisfaction of certain performance objectives.
The performance objectives for this quarterly performance bonus will be
developed promptly for the fiscal quarters in the Initial Term, and periodically
by the Compensation Committee for any subsequent Terms; and the Compensation
Committee (or its Chairman) will meet and consult with the Employee regarding
the performance objectives by which the incentive bonus will be measured (which
objectives will be finally determined by the Compensation Committee in its
discretion). The performance objectives for the quarterly performance bonuses
payable for fiscal quarters in the Initial Term are expected to be based upon
objectives such as (i) monetization of various parts of the Company’s
intellectual property portfolio over specified time frames, (ii) cash position
and/or cash flow and/or (iii) net income, profit or other earnings and operating
performance measures. In the event that the Compensation Committee, in its sole
discretion, determines that the performance bonus criteria have not been
satisfied in full for a fiscal quarter in the Initial Term or for any subsequent
Term, the performance bonus can be earned on a partial basis as determined by
the Compensation Committee in its sole discretion, subject to the
above-referenced minimum amounts. Except as contemplated by the following
sentence, Employee must be employed by the Company on the last day of a fiscal
quarter in order to be eligible to receive a performance bonus for such quarter.
In the event of a Change of Control, (i) the performance criteria for the
performance bonus the fiscal quarter in which such Change of Control occurs will
be deemed to have been achieved at the target value of the performance bonus for
that fiscal quarter and (ii) the performance bonus for the fiscal quarter in
which such Change of Control occurs will be paid on the date of the closing of
the transaction that gives rise to the Change of Control. Following each fiscal
quarter, the Compensation Committee will use good faith efforts to make each
quarterly bonus determination promptly after the information relevant to such
quarterly bonus (such as Company financial results, if relevant to the
determination of bonus amounts) becomes available to the Compensation Committee,
which shall in any event be within sixty (60) days of the end of such fiscal
quarter. All bonuses payable to Employee hereunder will be paid on the next
regular payroll date following the determination by the Compensation Committee
of the level of achievement of the bonus objectives (provided, that if such
determination is made with two business days of a regular payroll date, then
such bonus will be paid on the following regular payment date). All bonuses
pursuant to this paragraph are subject to final approval by the Compensation
Committee. Notwithstanding the foregoing, any performance bonus for the
Company’s fiscal quarter ended July 31, 2013 will be pro-rated to reflect the
fact that Employee was employed as Interim President and Chief Executive Officer
for eighty-three (83) days of such fiscal quarter.

 

- 3 -

 



D. The Company will deduct and withhold, from the compensation payable and
benefits provided to Employee hereunder, any and all applicable federal, state,
local and other taxes and any other amounts required to be deducted or withheld
by the Company under applicable statute or regulation.

 

E. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Exchange Act, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board or any
committee thereof in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common stock is then listed.  This Agreement may be unilaterally
amended by the Company to comply with any such compensation recovery policy. In
addition, cash amounts paid and Company securities issued pursuant to this
Agreement as “incentive-based compensation” are subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of fraud; misconduct;
breach of the agreements to which Employee is currently or hereafter becomes a
party; or other conduct by Employee that the Board determines is detrimental to
the business or reputation of the Company and its subsidiaries, including facts
and circumstances discovered after termination of employment.

 

6. Equity Compensation.

 

A. Promptly upon the first day of the Company’s open trading window following
the end of each fiscal quarter following the Effective Date or on such date
following the end of a fiscal quarter that shall be in accordance with any
equity award policy adopted by the Board or the Compensation Committee, the
Company will grant Employee stock options under its 2010 Stock Incentive Plan
(the “2010 Stock Plan”) to purchase a total of 75,000 shares of the Company’s
common stock in the Company at an exercise price equal to the fair market value
of the Company’s common stock as determined in accordance with the 2010 Stock
Plan (the “Quarterly Options”). Each option grant will vest immediately and
become immediately exercisable. The Quarterly Options shall expire on, and shall
not be exercisable after, a date that is not later than the tenth anniversary of
the date of grant (the “Final Exercise Date”). Notwithstanding the foregoing,
Employee’s grant of Quarterly Options for the Company’s fiscal quarter ended
July 31, 2013 will consist of options to purchase 68,407 shares of common stock
of the Company (which amount is pro-rated to reflect the fact that Employee was
employed as Interim President and Chief Executive Officer for eighty-three (83)
days of such fiscal quarter).

 

- 4 -

 



B. Employee will be eligible for additional option grants as determined by the
Board or the Compensation Committee in their sole discretion.

 

C. Notwithstanding anything in this Agreement to the contrary, the Quarterly
Options and the grants and terms thereof shall be subject in all respects to the
terms of the 2010 Stock Plan, as it may be amended from time to time, and this
Agreement shall not amend or be deemed to amend the Company’s 2010 Stock Plan.

 

7. Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

 

A. Employee will be entitled to reimbursement from the Company for (i) all
reasonable temporary living expenses associated with his residence in or around
Austin, TX, (ii) Employee’s regular travel between Austin, TX and his place of
residence in the USA, (iii) car rental and associated expenses, including fuel,
or mileage while in Austin, TX, and (iv) customary, ordinary and necessary
business expenses incurred by Employee in the performance of Employee's duties
hereunder, provided that Employee’s entitlement to such reimbursements shall be
conditioned upon Employee’s provision to the Company of vouchers, receipts and
other substantiation of such expenses in accordance with Company policies.

 

B. During the Employment Period, Employee will be eligible to participate in any
group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives of the Company and for which Employee qualifies under the terms of
such plan or plans. If Employee so elects, he may be paid the cash equivalent of
Company paid family medical benefits in lieu of participating in Company’s
defined benefit plan. Payment will be made monthly and submitted on Employee’s
expense report.

 

C. Employee will accrue paid time off (“PTO”) benefits at a rate of 6.15 hours
per pay period during the Initial Term and any subsequent Term of the Employment
Period in accordance with and subject to Company policy in effect for executive
officers. In the event of the renewal of the term of this Agreement, any unused
PTO shall roll over to the next Term.

 

8. Employee Covenants.

 

A. Moonlighting. During the Employment Period, except as permitted by Section 1,
Employee will not directly or indirectly, whether for Employee's own account or
as an employee, director, consultant or advisor, provide services to any
business enterprise other than the Company, unless otherwise authorized by the
Board in writing.

 

B. Transition and Other Assistance. During the 30 days following the termination
of the Employment Period, Employee will take all actions the Company may
reasonably request to maintain the Company’s business, goodwill and business
relationships and to assist with transition matters, all at Company expense. In
addition, upon the receipt of notice from the Company (including outside
counsel), during the Employment Period and thereafter, Employee will respond and
provide information with regard to matters in which he has knowledge as a result
of his employment with the Company, and will provide assistance to the Company
and its representatives in the defense or prosecution of any claims that may be
made by or against the Company, to the extent that such claims may relate to the
period of Employee’s employment with the Company, all at Company expense. During
the Employment Period and thereafter, Employee shall promptly inform the Company
if he becomes aware of any lawsuits involving such claims that may be filed or
threatened against the Company. During the Employment Period and thereafter,
Employee shall also promptly inform the Company (to the extent he is legally
permitted to do so) if he is asked to assist in any investigation of the Company
(or its actions), regardless of whether a lawsuit or other proceeding has then
been filed against the Company with respect to such investigation, and will not
do so unless legally required. The Company will pay Employee at a rate of $350
per hour, plus reasonable expenses, in connection with any actions requested by
the Company under this paragraph following any termination of Employee’s
employment, with such amounts being paid to Employee at periodic intervals in
accordance with the Company's normal payroll practices for salaried employees.
Employee’s obligations under this paragraph shall be subject to the Company's
reasonable cooperation in scheduling in light of Employee’s other obligations.

 

- 5 -

 



C. Other Agreements Between Employee and Company. Nothing herein shall be deemed
to modify or waive the Company’s and Employee’s rights and obligations under
Employee’s PIIA or Employee’s Indemnity Agreement, each signed by Employee and
each incorporated herein by this reference

 

D. Survival of Provisions. The obligations contained in this Section 8 will
survive the termination of Employee’s employment with the Company and will be
fully enforceable thereafter.

  

9. Termination of Employment. 

 

A. General. Employee’s employment with the Company is “at-will” and may be
terminated at any time by either Employee or the Company for any reason (or no
reason) in accordance with this Agreement, which will also result in the Term
ending, by the party seeking to terminate Employee’s employment providing
written notice of such termination to the other party; provided, however, that
in the event that Employee gives notice of termination to the Company, the
Company may, in its sole discretion, make such termination effective earlier
than any notice date.

  

B. Death and Permanent Disability. Upon Employee’s death or permanent disability
during the Employment Period, the employment relationship created pursuant to
this Agreement will immediately terminate, the Term will end and amounts will
only be payable under this Agreement as specified in this Section 9. Should
Employee's employment with the Company terminate by reason of Employee's death
or permanent disability during the Employment Period, only the unpaid base
salary earned by Employee pursuant to Section 5A for services rendered through
the date of Employee's death or permanent disability, as applicable, the accrued
but unused and unpaid PTO earned under Section 7C through the date of Employee’s
death or permanent disability, and the limited death, disability, and/or income
continuation benefits provided under Section 7B, if any, will be payable in
accordance with the terms of the plans pursuant to which such limited death or
disability benefits are provided. No portion of the performance bonus for the
fiscal quarter in which Employee’s death or permanent disability occurs shall be
paid. For purposes of this Agreement, Employee will be deemed “permanently
disabled” if Employee is so characterized pursuant to the terms of the Company's
disability policies or programs applicable to Employee from time to time, or if
no such policy is applicable, if the Compensation Committee determines, in its
sole discretion, that Employee is unable to perform the essential functions of
Employee's duties for physical or mental reasons for thirty (30) consecutive
days.

 

- 6 -

 



C. Termination for Cause. The Company may at any time during the Employment
Period, upon written notice summarizing with reasonable specificity the basis
for the Termination for Cause, terminate Employee's employment hereunder for any
act qualifying as a Termination for Cause. Such termination will be effective
immediately upon such notice.

 

D. Resignations from Other Positions. Upon any termination of Employee’s
employment, Employee will immediately resign from (1) all officer or other
positions of the Company and (2) all fiduciary positions (including as trustee)
Employee then holds with respect to any employee benefit plans or trusts
established, maintainted or sponsored by the Company or by any of its
Affiliates.

 

E. Payment of Accrued Amounts. Upon any termination of Employee’s employment for
any reason (or no reason), including Employee’s resignation from his position or
upon the expiration of the Term, the Company will have no obligations to
Employee under this Agreement other than to pay or provide, to the extent not
theretofore paid or provided, (1) any accrued and unpaid base salary earned
through the date of Employee’s termination of employment, payable in accordance
with the Company’s normal payroll practices, (2) except in the event of a
Termination for Cause, any accrued but unpaid quarterly performance bonus
pursuant to Section 5C, provided that Employee was employed by the Company on
the last day of the fiscal quarter to which such bonus relates as specified in
Section 5C, (3) except in the event of a Termination for Cause, any Quarterly
Option grant pursuant to 6A that has not yet been granted to Employee, provided
that Employee was employed by the Company on the last day of the fiscal quarter
to which such Quarterly Option grant relates as specified in Section 6A, (4) any
accrued but unused and unpaid PTO under Section 7C in accordance with Company
policy, (5) reimbursement for any unreimbursed business and entertainment
expenses incurred through the date of Employee’s termination of employment in
accordance with Company policy, and (6) any other amounts and benefits to which
Employee is entitled to receive under law or under any employee benefit plan or
program, or equity plan or grant payable or otherwise provided in accordance
with the terms and provisions of such plans, programs, equity plan and grants.

 

F. Options Upon Termination. Upon termination of Employee’s employment for any
reason and subject to the terms of the Company’s 2010 Stock Incentive Plan, as
it may be amended from time to time, including by reason of Employee’s death or
permanent disability, any portion of any options held by the Employee that are
not then vested will immediately be forfeited and expire for no consideration
and the remainder of such options will remain exercisable for twelve months
thereafter (with the understanding that any options that are intended to be
incentive stock options shall thereupon be disqualified from such treatment);
provided, that any portion of the options held by Employee immediately prior to
Employee’s death, to the extent then exercisable, will remain exercisable for
one year following Employee’s death; and further provided, that in no event
shall any portion of the options be exercisable after the Final Exercise Date.

 

- 7 -

 



10. Section 409A of the Code.  

 

A. General. This Agreement shall be interpreted and applied in all circumstances
in a manner that is consistent with the intent of the parties that, to the
extent applicable, amounts earned and payable pursuant to this Agreement shall
constitute short-term deferrals exempt from the application of Section 409A of
the Code and, if not exempt, that amounts earned and payable pursuant to this
Agreement shall not be subject to the premature income recognition or adverse
tax provisions of Section 409A of the Code.

 

B. Specified Employee. In the event any one or more amounts payable under this
Agreement constitute a “deferral of compensation” and become payable on account
of the “separation from service” (as determined pursuant to Section 409A of the
Code) of Employee and if as such date Employee is a “specified employee” (as
determined pursuant to Section 409A of the Code), such amounts shall not be paid
to Employee before the earlier of (i) the first day of the seventh calendar
month beginning after the date of Employee’s “separation from service” or (ii)
the date of Employee’s death following such “separation from service.” Where
there is more than one such amount, each shall be considered a separate payment
and all such amounts that would otherwise be payable prior to the date specified
in the preceding sentence shall be accumulated (without interest) and paid
together on the date specified in the preceding sentence.

 

C. Separate Payments. For purposes of Section 409A of the Code, each payment or
amount due under this Agreement shall be considered a separate payment, and
Employee’s entitlement to a series of payments under this Plan is to be treated
as an entitlement to a series of separate payments.

 

D. Reimbursements. Any reimbursement to which Employee is entitled pursuant to
this Agreement that would constitute nonqualified deferred compensation subject
to Section 409A of the Code shall be subject to the following additional
rules:  (i) no reimbursement of any such expense shall affect Employee’s right
to reimbursement of any other such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit; and (iv) the right to reimbursement of expenses incurred
kind shall terminate one year after the end of the Employment Period.

 

11. No Guarantee of Tax Consequences. The Board, the Compensation Committee, the
Company and its Affiliates, officers and employees make no commitment or
guarantee to Employee that any federal, state, local or other tax treatment will
apply or be available to Employee or any other person eligible for compensation
or benefits under this Agreement and assume no liability whatsoever for the tax
consequences to Employee or to any other person eligible for compensation or
benefits under this Agreement.

 

- 8 -

 



12. Choice of Law. The provisions of this Agreement will be construed and
interpreted under the laws of the State of Delaware, excluding such
jurisdiction’s conflict of laws principles.

 

13. Entire Agreement; Severability; Amendments. This Agreement and the
agreements referenced herein contain the entire agreement of the parties
relating to the subject matter hereof, and supercede in their entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The provisions of
this Agreement shall be deemed severable and, if any provision is found to be
illegal, invalid or unenforceable for any reason, (a) the provision will be
amended automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (b) the illegality, invalidity or
unenforceability will not affect the legality, validity or enforceability of the
other provisions hereof. No amendments, alterations or modifications of this
Agreement will be valid unless made in writing and signed by Employee and the
Chairman of the Board, the Chairman of the Compensation Committee, or another
director authorized by the Compensation Committee.

 

14. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

 

15. Representations and Warranties by Employee. Employee represents and warrants
to the Company that: (a) Employee has the legal right to enter into this
Agreement and to perform all of the obligations on Employee’s part to be
performed hereunder in accordance with its terms; (b) Employee is not a party to
any contract, agreement or understanding, written or oral, which could prevent
Employee from entering into this Agreement or performing all of his duties and
responsibilities hereunder; and (c) Employee is not a party to any agreement
containing any non-competition, non-solicitation, confidentiality or other
restrictions on Employee’s activities. Employee further represents and warrants
to the Company that, to the best of his knowledge, information and belief,
Employee is not aware of any action taken by Employee (or any failure to act)
that could form the basis for a breach of fiduciary duty or related claim
against Employee by any current or former employer.

 

16. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Employee and neither this Agreement nor any rights hereunder may be assigned
by Employee. The Company may assign this Agreement to an affiliate or to any
acquiror of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquiror.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.

 

- 9 -

 



17. Arbitration. Employee agrees that all disagreements, disputes and
controversies between Employee and the Company arising under or in connection
with this Agreement will be settled by arbitration conducted before a single
arbitrator mutually agreed to by the Company and Employee, sitting in Austin,
Texas or such other location agreed to by Employee and the Company, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect; provided, however, that if the Company and Employee
are unable to agree on a single arbitrator within 30 days of the demand by
another party for arbitration, an arbitrator will be designated by the Texas
Office of the American Arbitration Association. The determination of the
arbitrator will set forth in writing findings of fact and conclusions of law
upon which the determination was based, and will be final and binding on
Employee and the Company. Each party waives right to trial by jury and further
review or appeal of the arbitrator’s ruling. Judgment may be entered on the
award of the arbitrator in any court having proper jurisdiction. The arbitrator
will, in its award, allocate between the parties the costs of arbitration,
including the arbitrator’s fees and expenses, in such proportions as the
arbitrator deems just. Each party shall pay its own attorneys' fees and expenses
in connection with any such arbitration.

 

18. Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via facsimile.

 

19. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at 11000
North MoPac Expressway, Austin, Texas 78759, Attn: Chairman of the Compensation
Committee and Chief Financial Officer, and to Employee at the most recent
address reflected in the Company's permanent records.

 

20. Legal Costs. The Company shall bear all legal costs and expenses incurred in
the event the Company should contest or dispute the characterization of any
amounts paid pursuant to this Agreement as being nondeductible under Section
280G of the Code or subject to imposition of an excise tax under Section 4999 of
the Code.

 

Signature page follows.

 



- 10 -

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on
August 2, 2013, but effective as of the Effective Date.

 

 



CROSSROADS SYSTEMS, INC.   Richard K. Coleman, Jr.       By: /s/ Jeffrey E.
Eberwein   /s/ Richard K. Coleman, Jr.       Name:  Jeffrey E. Eberwein        
  Title: Chairman of the Board of Directors    



  



- 11 -

